J-S83015-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 JEFFREY BERDOMAS                            :    IN THE SUPERIOR COURT OF
                                             :         PENNSYLVANIA
                                             :
                v.                           :
                                             :
                                             :
 DAVID MOYER                                 :
                                             :
                        Appellant            :    No. 1017 WDA 2018

                     Appeal from the Order Entered June 13, 2018
                     In the Court of Common Pleas of Blair County
                         Civil Division at No(s): 2017 GN 2400


BEFORE: PANELLA, J., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY PANELLA, J.:                                FILED JULY 12, 2019

      David Moyer appeals from the order denying his motion to strike the lien

of judgment against certain parcels of real estate he owns in Blair County, and

declining, in the alternative, to declare that an exemplified judgment from

Cambria County does not constitute a lien against the real estate. He argues

that the statute of limitations bars any lien. We affirm.

      The relevant facts and procedural history are not in dispute.            On

November 20, 1998, Plaintiff/Appellee Jeffrey Berdomas obtained a default

judgment   in    Cambria      County   against   Defendant/Appellant   Moyer   for

$48,294.75. Moyer did not appeal the decision or pay the judgment. Neither

party took any follow-up action for eighteen years.

      On December 23, 2016, Berdomas, the judgment creditor, filed a

praecipe for a Writ of Revival of Judgment in Cambria County (No. 2016-
J-S83015-18


2755). Moyer filed a petition to strike the writ, alleging that it was barred by

the five-year statute of limitations. See 42 Pa.C.S.A. § 5526(1).1

        The Cambria County trial court denied the petition to strike, without an

opinion, on March 31, 2017. Moyer again did not appeal or file any post-trial

motions     (or   make    any post-trial       motions   in court). Berdomas, the

plaintiff/judgment creditor, then filed a petition to calculate post-judgment

interest. Moyer failed to appear. After a hearing, the Cambria County Court

of Common Pleas entered a new judgment. Post judgment interest and fees

increased the total amount to $102,183.53. Moyer did not appeal.

        On September 5, 2017, plaintiff/Appellee Berdomas filed a praecipe for

an exemplified judgment (transferring the Cambria County judgment to Blair

County), plus attorney’s fees and costs, with the Blair County Prothonotary.2

        On December 18, 2017, Appellant Moyer, the judgment debtor, filed a

petition to Strike Lien of Exemplified Judgment and/or for Declaratory Relief.3

____________________________________________


1   In relevant part, section 5526 provides:

        The following actions and proceedings must be commenced within
        five years:

           (1) An action for revival of a judgment lien on real property.

42 Pa.C.S.A. § 5526(1).

2 It appears that Berdomas learned that Moyer owned three parcels of real
estate, two of them unencumbered, in Blair County.

3   The petition also included a request to strike the claim for attorney fees.



                                           -2-
J-S83015-18


Appellee Berdomas filed an answer and new matter. Appellant filed a reply to

the new matter.

       After a hearing and the submission of briefs, the trial court filed an

opinion and order, which denied Appellant’s petition. See Order, 6/13/18.4

This timely appeal followed. Both the trial court and Appellant complied with

Pa.R.A.P. 1925.

       Moyer presents two related questions for our review on appeal:

       I. Whether the trial court erred and/or abused its discretion in
       failing to strike the lien of judgment insofar as it purports to be a
       lien against [Appellant’s] real estate, because such a lien is barred
       by the applicable statute of limitations[?]

       II. Whether the trial court erred and/or abused its discretion in
       failing to enter an order declaring that the exemplified judgment
       does not constitute a lien against [Appellant’s] real estate,
       because such a lien is barred by the applicable statute of
       limitations[?]

Appellant’s Brief, at 4.

       Both of Appellant’s questions assert that the revival of the judgment lien

is barred by the statute of limitations. The second question simply poses the

same issue in the form of a request for a favorable declaratory judgment.

Therefore, we will address the claims together. Appellant’s issues require us


____________________________________________



4 The order also stayed plaintiff Berdomas’ request for attorney’s fees, pending
receipt of documentation or legal argument. However, by letter dated June
19, 2018, counsel for Berdomas withdrew the request for attorney fees. By
order dated June 22, 2018 (filed on June 25, 2018), the trial court treated the
letter as a motion and granted Berdomas’ motion to withdraw the request for
attorney fees. See Order, 6/25/18, 1-2.

                                           -3-
J-S83015-18


to review various statutory provisions and rules of civil procedure. As the

interpretation of both statutes and the Pennsylvania Rules of Civil Procedure

are pure questions of law, our standard of review is de novo and our scope of

review is plenary. See Commonwealth v. Levy, 83 A.3d 457, 461 (Pa.

Super. 2013); Keller v. Mey, 67 A.3d 1, 5 (Pa. Super. 2013).

       A judgment lien . . . merely prevents a debtor from encumbering
       or conveying any real property he might own in such a way as to
       divest the effect of the judgment, [and] also prevent[s] later
       lienholders from satisfying their debt without first paying the
       earlier lien. Thus, a writ of revival of a judgment lien does nothing
       more than preserve the judgment creditor’s existing rights and
       priorities.

Shearer v. Naftzinger, 747 A.2d 859, 860–61 (Pa. 2000) (brackets in

original; citations and internal quotation marks omitted).5

       Here, chiefly citing decisions of courts of common pleas Appellant

concedes are not binding on this Court, see Appellant’s Brief, at 15, he argues

that an action for revival of a judgment lien on real property is barred by the

statute of limitations under 42 Pa.C.S.A. § 5526(1), unless renewed within the


____________________________________________


5Specifically, Shearer addresses the parallel issue of the twenty-year statute
of limitations for execution against personal property. See Shearer, 747
A.2d at 860; see also 42 Pa.C.S.A. § 5529(a):

       (a) Execution against personal property.—An execution
       against personal property must be issued within 20 years after the
       entry of the judgment upon which the execution is to be issued.

Act of July 9, 1976, P.L. 586, 42 Pa.C.S.A. § 5529(a).




                                           -4-
J-S83015-18


original statutory period.6 Nevertheless, Appellant admits that even if the writ

is entered beyond any five-year period, “the priority is lost but the lien is still

valid.” Appellant’s brief, at 14.7

       Precedential caselaw supports this concession. See Shearer, 747 A.2d

at 860 n.1 (“The judgment lien may nonetheless be revived after the five-year

statute of limitations period for revival, however its priority against intervening

liens, if any, is lost”). (citing Mid–State Bank and Trust Co. v. Globalnet

Int'l, Inc., 710 A.2d 1187 (Pa. Super. 1998).

       The lien must be continued (or revived) to maintain (or obtain a
       new) place of priority. However, properly speaking, it is the lien
       that is revived, not the judgment. There is no outer time limit
       to executing against real property to satisfy a judgment,
       but the proceeds of such a sale must be distributed
       according to the priority of liens.

Shearer, 747 A.2d at 861 (Zappala, J., concurring) (first emphasis in original;

second emphasis added).

       On independent review, we discern no basis on which to disturb the

decision of the trial court.        Other than the citations to non-precedential

common pleas court decisions, Appellant does not develop an argument in

support of his claims.        He has failed to demonstrate that the statute of


____________________________________________


6 Appellant’s concession is correct. “Common pleas court decisions are not
binding on appellate courts.” Branham v. Rohm & Haas Co., 19 A.3d 1094,
1103 (Pa. Super. 2011) (citation omitted).

7 In this case, the loss of priority is little more than hypothetical, because no
intervening liens were filed. See 1925[(a)] Opinion, 9/10/18, at 10 n.3.


                                           -5-
J-S83015-18


limitations bars revival despite controlling case authority.        Additionally,

Appellant failed to establish a defense on the merits. He waived any such

claims by failing to appear and present any defenses in the earlier

proceedings.

      Moyer’s undeveloped claim that the statute of limitations is actually

intended to protect defendants from stale claims, or after witnesses have gone

missing, is unpersuasive. See Appellant’s Brief, at 15. A judgment lien actually

prevents a debtor from encumbering or conveying any real property he might

own in such a way as to divest the effect of the judgment. See Shearer, 747

A.2d at 860–61. Moyer has waived any claim to a defense on the merits. His

public policy argument is undeveloped and would not merit relief.

      Our analysis differs in part from some of the reasoning of the trial court.

Nevertheless, because our decision disposes of the claims raised by Appellant,

we need not address the subsidiary issues raised by him, including, for

example, his challenge to the trial court’s purported reliance on equitable

considerations, and we expressly decline to do so.

      “Moreover, it is a well-settled doctrine in this Commonwealth that a trial

court can be affirmed on any valid basis appearing of record.” In re T.P., 78

A.3d 1166, 1170 (Pa. Super. 2013) (citations omitted).

      Order affirmed.




                                      -6-
J-S83015-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/12/2019




                          -7-